FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ESTEBAN MAYORGA, a.k.a. Esteban                  No. 11-73919
Ramon Mayorga Fuentes,
                                                 Agency No. A094-292-146
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Esteban Mayorga, a native and citizen of Honduras, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 435 F.3d
1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s finding that Mayorga failed to

establish the harm he suffered in the past, including threats by a manager who had

political connections and the loss of his job in the context of a corporate

reorganization, rose to the level of persecution. See Nahrvani v. Gonzales, 399
F.3d 1148, 1153-54 (9th Cir. 2005). Further, substantial evidence supports the

agency’s finding that Mayorga failed to establish that he faces a likelihood of

future persecution. See Zehatye, 435 F.3d at 1990 (to qualify for withholding of

removal, petitioner must show it is more likely than not he would be subjected to

persecution on account of a protected ground); Pagayon v. Holder, 675 F.3d 1182,

1191 (9th Cir. 2011) (per curiam) (“[a] personal dispute is not, standing alone,

tantamount to persecution based on an imputed political opinion”). We reject both

Mayorga’s contention that the BIA did not engage in sufficient analysis of the IJ’s

decision, and his contention that the BIA applied an improper standard of review.

Accordingly, Mayorga’s withholding of removal claim fails.

      Finally, we lack jurisdiction to consider Mayorga’s contentions that the IJ

erred by not considering his social group claim, because he did not raise this


                                           2                                      11-73919
argument in his appeal to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  11-73919